—In consolidated actions to recover damages, inter alia, for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Nassau County (De Maro, J.), dated April 7, 1998, which granted the defendants’ respective motions for summary judgment dismissing the complaint on the ground that the injured plaintiff failed to sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with one bill of costs to the respondents appearing separately and filing separate briefs, and the motions are denied.
The defendants’ motion papers failed to establish a prima facie case that the injured plaintiffs injuries are not serious within the meaning of Insurance Law § 5102 (d) (see, Rosmarin v Lamontanaro, 238 AD2d 567; Flanagan v Hoeg, 212 AD2d 756). Bracken, J. P., Copertino, Santucci and Altman, JJ., concur.